                 Case 20-22804                    Doc 6          Filed 05/08/20 Entered 05/08/20 18:10:11                                 Desc Main
                                                                    Document    Page 1 of 1
                                                               United States Bankruptcy Court
                                                                            District of Utah
 In re      Penumbra Brands, LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Penumbra Brands Holdings, Inc.                                                       100
 709 North 400 West, Suite 3
 North Salt Lake, UT 84054


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 8, 2020                                                            Signature /s/ Gentry Jensen
                                                                                            Gentry Jensen

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
